Order denying motion to vacate warrant of attachment and to set aside levies made thereunder affirmed, with ten dollars costs and disbursements. In our opinion, the written contract alleged in the complaint is one of purchase and sale and binding upon both parties within the principles laid down in Wood v. Duff-Gordon (222 N. Y. 88); Edison El. Ill. Co. v. Thacher (229 id. 172); Saltzman v. Barson (239 id. 332); Wells v. Alexandre (130 id. 642). The complaint, therefore, states a cause of action and the plaintiff’s proof of damages is sufficient to *684support the attachment. Lazansky, P. J., Rich, Young, Seeger and Carswell, JJ., concur.